                        Case 2:19-bk-14989-WB             Doc 3 Filed 04/30/19 Entered 04/30/19 17:20:21        Desc
                                                           Main Document    Page 1 of 5


                                1
                                    STEVEN M. SPECTOR (SBN: 51623)
                                2      sspector@buchalter.com
                                    ANTHONY J. NAPOLITANO (SBN: 227691)
                                3      anapolitano@buchalter.com
                                    BUCHALTER, A Professional Corporation
                                4   1000 Wilshire Boulevard, Suite 1500
                                    Los Angeles, CA 90017-2457
                                5   Telephone: (213) 891.0700
                                    Facsimile: (213) 896.0400
                                6
                                    Attorneys for Secured Creditor
                                7   HILLAIR CAPITAL MANAGEMENT LLC
                                8
                                                           UNITED STATES BANKRUPTCY COURT
                                9
                                                            CENTRAL DISTRICT OF CALIFORNIA
                           10
                                                                   LOS ANGELES DIVISION
                           11
                                    In re                                           Case No. 2:19-bk-14989-WB
                           12
                                    SCOOBEEZ, INC., a California corporation,       Chapter 11
                           13
                                                     Debtor and Debtor in           (Related Case Nos. 2:19-bk-14991-BB
                           14                        Possession.                    and 2:19-bk-14997-BR)
                           15                                                       HILLAIR CAPITAL MANAGEMENT’S
                                                                                    NOTICE OF NON-CONSENT TO USE
                           16                                                       OF CASH COLLATERAL BY THE
                                                                                    DEBTOR
                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                   1
        LOS ANG ELES
                                    HILLAIR CAPITAL MANAGEMENT’S NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL
                                    BN 36314263V1
                        Case 2:19-bk-14989-WB               Doc 3 Filed 04/30/19 Entered 04/30/19 17:20:21             Desc
                                                             Main Document    Page 2 of 5


                                1   TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE,
                                2   THE DEBTOR, ITS COUNSEL AND ALL PARTIES IN INTEREST:
                                3           Hillair Capital Management LLC and its affiliates (collectively, “Hillair”) is the senior
                                4   secured creditor of Scoobeez, Inc., a California corporation, debtor in the above-captioned
                                5   chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global, Inc., an
                                6   Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and Scoobur,
                                7   LLC, a California limited liability company (“Scoobur”) (collectively, the “Debtors”). On April
                                8   30, 2019, Scoobeez Global filed its own chapter 11 case designated as In re Scoobeez Global,
                                9   Inc., Case No. 2:19-bk-14991-BB (Bankr. C.D. Cal.), and Scoobur filed its own chapter 11 case
                           10       designated as In re Scoobur, LLC, Case No. 2:19-bk-14997-BR (Bankr. C.D. Cal.). As of the
                           11       filing of this Notice of Non-Consent, the Debtors have yet to file any motions for joint
                           12       administration or motions to transfer the subsequently filed cases to Judge Julia Brand as the
                           13       presiding judge over the low-numbered case.
                           14               A.      The Debtors’ Secured Obligations to Hillair Capital Management.
                           15               On or about October 7, 2016, Scoobeez Global and Hillair entered into and executed that
                           16       certain Securities Purchase Agreement (the “First SPA”). Under the First SPA, Scoobeez Global
                           17       agreed to sell and Hillair agreed to buy an aggregate amount of “Debentures” issued by Scoobeez
                           18       Global totaling $5,800,000. The definition of Debentures in the First SPA is that certain 8%
                           19       Senior Secured Convertible Debenture Due October 1, 2018. On or about October 7, 2016,
                           20       Scoobeez Global issued to Hillair its 8% Senior Secured Convertible Debenture Due October 1,
                           21       2018 (the “First Debenture”). Under the First Debenture, Scoobeez Global agreed to pay Hillair
                           22       the principal sum of $5,800,000 on October 1, 2018.
                           23               On or about January 30, 2017, Scoobeez Global and Hillair entered into and executed that
                           24       certain Securities Purchase Agreement (the “Second SPA”). Under the Second SPA, Scoobeez
                           25       Global agreed to sell and Hillair agreed to buy an aggregate amount of “Debentures” issued by
                           26       Scoobeez Global totaling $8,584,000. The definition of Debentures in the Second SPA is that
                           27       certain 8% Senior Secured Convertible Debenture Due January 1, 2019. Under the Second SPA,
                           28       on or about January 30, 2017, Scoobeez Global issued to Hillair its 8% Senior Secured
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                      2
        LOS ANG ELES
                                    HILLAIR CAPITAL MANAGEMENT’S NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL
                                    BN 36314263V1
                        Case 2:19-bk-14989-WB               Doc 3 Filed 04/30/19 Entered 04/30/19 17:20:21               Desc
                                                             Main Document    Page 3 of 5


                                1   Convertible Debenture Due January 1, 2019 (hereinafter referred to as the “Second Debenture”).
                                2           Under the Second Debenture, Scoobeez Global agreed to pay Hillair the principal sum of
                                3   $8,584,000 together with all other interest and charges due thereunder at Maturity on or before
                                4   January 1, 2019 (the “Maturity Date”).      The Second Debenture includes the obligations of
                                5   Scoobeez Global to Hillair due under the First Debenture.
                                6           On or about October 7, 2016, Scoobeez and Scoobur each entered into and executed that
                                7   certain Subsidiary Guarantee in favor of Hillair.      Pursuant to the terms of the Subsidiary
                                8   Guarantee, Scoobeez and Scoobur each jointly and severally, and unconditionally guaranteed the
                                9   complete repayment of Scoobeez Global’s obligations to Hillair no matter when incurred.
                           10               To secure repayment of all obligations owing to Hillair, on or about October 7, 2016,
                           11       Scoobeez Global, Scoobeez and Scoobur each, jointly and severally, executed a Security
                           12       Agreement. The Security Agreement granted Hillair a security interest in essentially all of the
                           13       assets of Scoobeez Global, Scoobeez and Scoobur. Hillair duly perfected its security interest in
                           14       the Collateral by filing UCC-1 financing statements as follows: (a) as to Scoobeez Global, a
                           15       financing statement was filed with the Idaho Secretary of State on October 11, 2016, as File No.
                           16       B-2016-1183112-1; (b) as to Scoobeez, a financing statement was filed with the California
                           17       Secretary of State on October 11, 2016 as File No. 16-7550581531; (c) as to Scoobur, a financing
                           18       statement was filed with the California Secretary of State on October 11, 2016 as file no. 16-
                           19       7550581210.
                           20               There is due, owing and unpaid to Hillair from the Debtors the principal sum of
                           21       $11,153,098, plus accrued and accruing unpaid interest, late charges, together with other
                           22       miscellaneous charges set forth in the Second Debenture.
                           23               B. Hillair’s Non-Consent to Use of Cash Collateral.
                           24               Cash collateral is defined in section 363(a) of Bankruptcy Code as “cash . . . or cash
                           25       equivalents . . . whenever acquired in which the estate and an entity other than the estate have an
                           26       interest and includes the proceeds . . . of property subject to a security interest as provided in
                           27       section 552(b) . . . .” 11 U.S.C. § 363(a). Based upon the Security Agreement referenced above,
                           28       all cash or cash equivalents currently in the Debtors’ possession, including all post-petition
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                       3
        LOS ANG ELES
                                    HILLAIR CAPITAL MANAGEMENT’S NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL
                                    BN 36314263V1
                        Case 2:19-bk-14989-WB                Doc 3 Filed 04/30/19 Entered 04/30/19 17:20:21                  Desc
                                                              Main Document    Page 4 of 5


                                1   proceeds of the prepetition collateral, constitute cash collateral in which Hillair has an interest.
                                2           Under section 363(c)(2) of the Bankruptcy Code, the Debtors are prohibited from using
                                3   any of the cash collateral without Hillair’s consent or an order of the Bankruptcy Court
                                4   authorizing such use. Previously, Hillair advised the Debtors’ bankruptcy counsel that it did not
                                5   consent and has not consented, whether expressly or implicitly, to the use of the cash collateral by
                                6   the Debtors. Further, under section 363(c)(4) of the Bankruptcy Code, Hillair requires that the
                                7   Debtors segregate and account to Hillair for the cash collateral in their possession, custody or
                                8   control.
                                9           Since Hillair does not consent to the Debtors’ use of its cash collateral, section 363(e) of
                           10       Bankruptcy Code provides that in such circumstance, the Debtors can use cash collateral only if
                           11       they can provide “adequate protection” of Hillair Capital Management’s interest in the cash
                           12       collateral. See 11 U.S.C. § 363(c). “Adequate protection” is intended to safeguard Hillair Capital
                           13       Management’s constitutional right to have the value of its secured claim, as it existed on the
                           14       petition date, preserved. See United Sav. Ass’n v. Timbers of Inwood Forest Assocs., 484 U.S.
                           15       365, 370 (1988).
                           16               Section 361 of Bankruptcy Code provides three non-exclusive means of providing
                           17       adequate protection. These alternatives include (i) requiring the Debtors to make a cash payment
                           18       or periodic cash payments to the extent of a decrease in the value of the property; (ii) providing
                           19       an additional or replacement lien to the extent of a decrease in the value of the property; or
                           20       (iii) granting other relief that will result in the indubitable equivalent of the interest in the
                           21       property. See 11 U.S.C. § 361. The Debtors have the burden of proving the issue of adequate
                           22       protection. See 11 U.S.C. § 363(o)(1). The Debtors have not offered adequate protection to
                           23       Hillair. If adequate protection cannot be provided, use of the cash collateral must be prohibited.
                           24       See In re Megan-Racine Assocs. Inc., 202 B.R. 660, 663 (Bankr. N.D.N.Y. 1996).
                           25       DATED: April 30, 2019                          BUCHALTER, a Professional Corporation
                           26                                                      By: /s/ Anthony J. Napolitano
                                                                                                  STEVEN M. SPECTOR
                           27                                                                 ANTHONY J. NAPOLITANO
                                                                                      Attorneys for Secured Creditor
                           28                                                         HILLAIR CAPITAL MANAGEMENT, LLC
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                         4
        LOS ANG ELES
                                    HILLAIR CAPITAL MANAGEMENT’S NOTICE OF NON-CONSENT TO USE OF CASH COLLATERAL
                                    BN 36314263V1
            Case 2:19-bk-14989-WB                   Doc 3 Filed 04/30/19 Entered 04/30/19 17:20:21                                     Desc
                                                     Main Document    Page 5 of 5
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify) HILLAIR CAPITAL MANAGEMENT’S NOTICE OF
NON-CONSENT TO USE OF CASH COLLATERAL BY THE DEBTOR will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 30, 2019      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    •    Ashley M McDow amcdow@foley.com, sgaeta@foley.com;Ffarivar@foley.com;swilson@foley.com
    •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 30, 2019      , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor                                                         Presiding Judge
Scoobeez                                                       Hon. Julia W. Brand
3463 Foothill Blvd.                                            U.S. Bankruptcy Court – Central District of California
Glendale, CA 91214                                             Edward R. Roybal Federal Building and Courthouse
                                                               255 E. Temple Street, Suite 1382
                                                               Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




April 30, 2019                 Sandra Alarcon                                                  /s/ Sandra Alarcon
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
